Name: Commission Regulation (EEC) No 1346/80 of 30 May 1980 fixing the coefficients to be applied to production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d' Ente)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/62 Official Journal of the European Communities 31 . 5. 80 COMMISSION REGULATION (EEC) No 1346/80 of 30 May 1980 fixing die coefficients to be applied to production aid for tomato concentrates and prunes and to die minimum price for dried plums (prunes d'Ente) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 2999/79 (2), and in particular Article 3c thereof, Whereas for tomato concentrates the application of coefficients to be applied to the aid for a product with defined commercial characteristics has shown the need, in the case of the lowest concentrations, to fix coefficients more closely related to the dry extract content of the products concerned ; whereas, on the other hand, provision can be made for simplifying the coefficients for the various forms of packing ; Whereas, because of the diversity of commercial size categories for prunes, the amount of production aid must be fixed for a product with defined commercial characteristics ; whereas, therefore, coefficients to be applied to that amount should be fixed so as to take account of the differences in relation to size category ; whereas, since the differences in size category depend on the basic product, the same coefficients should apply to the minimum producer price ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the coefficients to be applied :  to production aid for tomato concentrates shall be as shown in Annex I hereto,  to production aid for prunes and to the minimum producer price shall be as shown in Annex II hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 341 , 31 . 12. 1979, p. 1 . 31 . 5. 80 Official Journal of the European Communities No L 135/63 ANNEX I Coefficients to be applied to production aid for tomato concentrates Dry extract content Immediate packings of 1-5 kg or over Immediate packings less than 1-5 kg but not less than 0-7 kg Immediate packings less than 0-7 1 » but not less than 0-25 kg Immediate packings less than 0-25 kg but not less than 0-15 kg Immediate packings less than 0- 15 kg Not leas than (%) But less than (%) 12 14 57-5 62-7 65-5 73-6 79-3 14 16 62-8 68-4 71-6 80-4 86-7 16 18 681 74-2 77-6 87-2 94-0 18 20 73-5 801 83-8 94-1 101-4 20 22 78-8 85-9 89-8 100-9 108-7 22 24 841 91-7 95-9 107-6 116-1 24 26 89-4 97-4 101-9 114-4 123-4 26 28 94-7 103-2 108-0 121-2 130-7 28 30 100-0 109-0 114-0 128-0 138-0 30 32 105-3 114-8 120-0 134-8 145-3 32 34 110-6 120-6 126-1 141-6 152-6 34 36 115-9 126-3 132-1 148-4 159-9 36 38 121-2 132-1 138-2 155-1 167-3 38 40 126-6 138-0 144-3 162-0 174-7 40 42 131-9 143-8 150-4 168-8 182-0 42 93 137-2 149-5 156-4 175-6 189-3 93 100 390-0 All packings No L 135/64 Official Journal of the European Communities 31 . 5. 80 ANNEX II Coefficients to be applied to the production aid for prunes and to die minimum price to be paid to producers of dried Ente plums Size categories Coefficients Number per 500 g of dried Ente plums, or of prunes, having a humidity factor of 21 to 23 % 122 and above 40-000 120 50-000 118 52-732 116 54-550 114 56-368 112 58-186 110 60-000 108 61-822 106 63-640 104 65-458 102 67-276 100 69-094 99 70-000 98 70-912 96 72-730 94 74-548 92 76-366 90 78-184 88 80-000 86 81-820 84 83-638 82 85-456 80 87-274 78 89-092 77 90-000 76 90-910 74 92-728 72 94-546 70 96-364 68 98-182 66 100-000 64 101-818 62 103-636 60 105-454 58 107-272 56 109-090 55 110-000 54 110-908 52 112-726 50 1 14-544 48 116-362 46 118-180 44 120-000 42 121-816 40 123-634 38 125-452 36 127-270 34 129-088 33 130-000 32 and less 130-906